Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed 3/03/2021: 
Claim(s) 1 was amended.
Claim 5 was added.
No claims were cancelled.
Claim(s) 1-5 is/are currently pending.
Claim(s) 1 is/are independent claims.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji Obara et al. (US Pat No. 7113628; Date of Patent (09/26/2006)) in view of Andrew Eames et al. (US PG Pub No. 2005/0276459; Published: 12/15/2005)(hereinafter: Eames).
Obara was cited in the 892 dated: 12/09/2020.

Claim 1:
	As per independent claim 1, Obara discloses an article inspection apparatus comprising: A storage unit that stores a plurality of representations of inspection results, each representation comprising information about whether at least one inspected article satisfies at least one inspection criterion value [[col 9-10, lines 50-10], fig 18, Fig 3B, [cols 5-6, lines 60-15]].
	A display configured to output an inspection report comprising [[col 9-10, lines 50-10, ]fig 18]:
	A first representation comprising information of at least one inspected article that satisfies a first inspection criterion; A second representation comprising information of at least one inspected article that satisfies a second inspection criterion; A third representation comprising information of at least one inspected article that satisfies a third inspection criterion; a controller configured to cause the display to switch between the first, second and third representations, in response to a switch request input [[col 9-10, lines 50-10]Each screen has the following windows: a wafer window 1809 which shows information on the inspected wafer including the wafer type and inspection date/time; a wafer map window 1810 which shows the defect distribution, i.e., locations of defects detected on the wafer; a category window 1811 which indicates the names of the categories into which the defects on the wafer have been classified, and information on breakdown of defects; and a size distribution window 1812 which shows a histogram of defect size distribution. On the screen containing these windows, when the user chooses one of the categories listed in the category window 1811, plotted points on the wafer map window 1810 representing the defects corresponding to the chosen category are made distinguishable from the other points by color or shape, for example 1815 have a "O" and 1816 having an "X".]. A category represents a first inspection criterion. When the user selects a category in element 1811, a representation for that selected category is presented in window 1810. The user can switch between representations by selecting a category on window 1811.
	Obara discloses an inspection apparatus but failed to disclose an inspection sensor configured to inspect articles while the articles are being conveyed.
Eames, in the same field of article inspection discloses this limitation in that [[0084] conveyer transports objects, view detector 400 inspects objects as they are being conveyed].

Claim 4:
As per claim 4 which depends on claim 1, Obara and Eames disclose wherein the inspection criterion value is a reference weight of an article. 
Eames, [[0034] The status of the object may be determined from statistics of the object pass scores, such as an average or percentile of the object pass scores. The status may also be determined by weighted statistics, such as a weighted average or weighted percentile, using the object detection weights].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Obara’s criterion inspections to include a reference weight of the article as part of the inspection criterion. The motivation for doing so would have been to allow the system to use object detection weights to expand the criteria in which an object can pass/fail an inspection, thus reducing error rates in inspection (0041).


	As per claim 5, which depends on claim 1, Obara and Eames disclose wherein: the first representation comprises a number of articles that satisfy the first inspection criterion value, the second representation comprises a number of articles that satisfy the second inspection criterion value, the third representation comprises a number of articles that satisfy the third inspection criterion value. Obara [[col 9-10, lines 50-10] a wafer map window 1810 which shows the defect distribution, i.e., locations of defects detected on the wafer; a category window 1811 which indicates the names of the categories into which the defects on the wafer have been classified, and information on breakdown of defects; and a size distribution window 1812 which shows a histogram of defect size distribution. On the screen containing these windows, when the user chooses one of the categories listed in the category window 1811, plotted points on the wafer map window 1810 representing the defects corresponding to the chosen category are made distinguishable from the other points by color or shape, for example 1815 have a "O" and 1816 having an "X". [Col 10, lines 31-39] the size distribution may be expressed not only as a histogram but in terms of cumulative frequencies or in the form of a table showing quantities. if a certain area in the wafer map is specified, concerning the defects within the specified area, the total number of defects, the number of defects and percentage of each category, and size distribution are displayed].


2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara and Eames as applied to claim 1 above in view of Young H. Bae (US PG Pub No. 2019/0035066; Priority: 06/30/2016)(hereinafter: Bae).

Claim 2:
As per claim 2 which depends on claim 1 Obara and Eames discloses comparing the article being conveyed to a plurality of target objects and multiple representations of each target object (See above). However, Obara and Eames failed to specifically disclose wherein the controller is further configured to provide an editor that creates a new set of the representations of satisfying the inspection criterion value, being below the inspection criterion value, and exceeding the inspection criterion value.
Bae, in the same field of item inspection discloses this limitation in that [¶ [0081] user obtains a captured image of a sample item, and then prepares reference data from the captured image, so that it may be possible to generate the reference data from the sample item itself without any predefined external criteria such as a design drawing, etc. and to create a new inspection standard by comparing the reference data with the actual sample item or by reviewing the reference data itself, thereby referring to the new inspection standard in the production of the item and making it possible to determine a defect directly or automatically].Thus the sample item becomes a new inspection criterion.
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara and Eames as applied to claim 1 above in view of Yosuke Kamioka (US PG Pub No. 20160078396; Published: 03/17/2016; Priority: 04/22/2014)(hereinafter: Kamioka).

Claim 3:
As per claim 3 which depends on claim 1, Obara and Eames failed to specifically disclose wherein the inspection report further contains a plurality of representations of inspection criteria values and a plurality of numbers of articles that satisfy each of the inspection criteria values.
Kamioka, in the same field of article inspection and report generation discloses this limitation in that [[0065] For example, in response to determination as non-defective, the main controller 61 increments the value of a non-defective count number stored in its own memory or the like by one…[0066] In response to determination as defective, on the other hand, the main controller 61 increments the value of a defective  [0085] According to this embodiment, the production management information stored may include, for example, "production number (non-defective count number)" showing the number of non-defective printed circuit boards 1, "NG number (defective count number)" showing the number of defectives].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Obara and Eames inspection report to include a plurality of representations of inspection criteria values and a plurality of numbers of articles that satisfy each of the inspection criteria values as disclosed by Kamioka. The motivation for doing so would have been to allow a user to quickly determine if the inspection of articles is functioning as desired, thus ensuring efficiency and improving productivity (0008).


Response to Arguments

Applicant’s arguments with respect to the rejection of claims 1-4 under 35 USC 103 have been considered and are found to be persuasive. The Applicant arguments are directed towards limitations that changed the scope of the claimed invention and required new grounds of rejection. Therefore the Applicant arguments are now moot. Please refer to the action set forth above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.